Order issued November 9, 2012




                                              In The




                                       No. 05-12-01496-CV

                               IN RE AFTERMATH, INC., Relator
                   Original Proceeding from the 68th Judicial District Court
                                     Dallas County, Texas
                              Trial Court Cause No. DC-12-04971


                                            ORDER
                           Before Justices Moseley, FitzGerald, and Myers

        Before the Court is relator’s Motion for Emergency Temporary Relief. We GRANT the

motaon and STAY the trial court’s August 31, 2012 "Plaintiffs’ Proposed Order on Plaintiffs’

Motion to Compel First Request for Production and Aftermath’s Motion for Protection and

Objections" and its September 4, 2012 "Order on Plaintiffs’ Motion to Compel First Request for

Production and Aftermath’s Motion for Protection and Objections." This stay shall remain in effect

until further order of this Court.

        The Court also has before it relator’s petition for writ of mandamus. The Court requests that

real party in interest and respondent file any responses by           19, 2012.




                                                                   JUSTICE